BlackRock EuroFund Supplement to the Statement of Additional Information dated January 18, 2011 The following changes are made to the Statement of Additional Information of BlackRock EuroFund (the Fund). The section entitled Management and Advisory Arrangements  Information Regarding the Portfolio Manager is revised as set forth below. Nigel Bolton and Zehrid Osmani are the Funds portfolio managers and are jointly and primarily responsible for the day-to-day management of the Funds portfolio. The subsection entitled Information Regarding Portfolio Managers  Other Funds and Accounts Managed is revised to add the following information with respect to the Fund as of November 30, 2010: Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Nigel Bolton 0 11 7 0 0 0 $0 $5.8 Billion $646.8 Million $0 $0 $0 Zehrid Osmani 0 8 6 0 0 0 $0 $3.95 Billion $497.57 Million $0 $0 $0 The subsection entitled Information Regarding Portfolio Managers  Fund Ownership is revised to add the following information with respect to the Fund as of November 30, 2010: Portfolio Manager Dollar Range Nigel Bolton None Zehrid Osmani None Shareholders should retain this Supplement for future reference. Code# SAI-10475-0111-SUP
